Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered March 24, 1987, convicting him of murder in the second degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
The court committed reversible error when it permitted the prosecutor to peremptorily challenge a juror after defense counsel had exercised his peremptory challenges (see, CPL 270.15 [2]; People v Williams, 26 NY2d 62, 63-64; People v McQuade, 110 NY 284, 295; People v McBride, 51 AD2d 554, 555).
We have considered the defendant’s remaining contentions, including those raised in his supplemental brief, and find them to be without merit. Balletta, J. P., Miller, O’Brien and Ritter, JJ., concur.